—In an action to recover damages for personal injuries, the defendant Pathmark Stores, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Winick, J.), dated September 10, 1997, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed insofar as asserted against the appellant.
The plaintiff slipped and fell on a round, colorless puddle in a common area of a shopping mall occupied by the appellant and 11 other lessee stores. The appellant had no duty to maintain the common areas of the shopping mall and, in any event, there is no evidence that it had actual or constructive notice of the dangerous condition (see, Rosato v Foodtown, 208 AD2d 705; Kraemer v K-Mart Corp., 226 AD2d 590). The plaintiff’s contention that the appellant’s employees created the dangerous condition by wheeling in wet shopping carts from the outside, where it had been raining, is pure speculation (see, Vinicio v Marriott Corp., 217 AD2d 656; Redner v 37 7th Ave. Tenants Corp., 243 AD2d 456). Accordingly, the appellant’s motion for summary judgment should have been granted. Rosenblatt, J. P., O’Brien, Ritter and Krausman, JJ., concur.